[Cite as State ex rel. Gibson v. Heath, 2016-Ohio-1449.]


                     IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO, EX REL.                              :
REGINALD GIBSON                                     :
                                                    :
        Relator                                     :           NUNC PRO TUNC
                                                    :
-vs-                                                :
                                                    :           JUDGMENT ENTRY
HONORABLE TARYN HEATH                               :
STARK COUNTY COURT OF                               :
COMMON PLEAS                                        :
                                                    :
        Respondent                                  :           CASE NO. 2015CA00084




        The Opinion previously issued in this case contained a clerical error on the cover

page and judgment entry. The respondent’s name was incorrectly spelled.




                                                           _______________________________
                                                           Hon. Sheila G. Farmer



                                                           _______________________________
                                                           Hon. W. Scott Gwin



                                                           _______________________________
                                                           Hon. Patricia A. Delaney
[Cite as State ex rel. Gibson v. Heath, 2016-Ohio-1449.]


                                            COURT OF APPEALS
                                           STARK COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL.                              :      JUDGES:
REGINALD GIBSON                                     :      Hon. Sheila G. Farmer, P.J.
                                                    :      Hon. W. Scott Gwin, J.
        Relator                                     :      Hon. Patricia A. Delaney, J.
                                                    :
-vs-                                                :
                                                    :
HONORABLE TARYN HEATH                               :      CASE NO. 2015CA00084
STARK COUNTY COURT OF                               :
COMMON PLEAS                                        :
                                                    :
        Respondent                                  :      OPINION

                                                           NUNC PRO TUNC



CHARACTER OF PROCEEDING:                                   Writ of Mandamus



JUDGMENT:                                                  Dismissed



DATE OF JUDGMENT:                                          April 5, 2016




APPEARANCES:

For Relator                                                For Respondent

REGINALD GIBSON, Pro Se                                    JOHN D. FERRERO
Inmate No. 654-525                                         Stark County Prosecuting Attorney
Lake Erie Correctional Institution                         By: RENEE M. WATSON
501 Thompson Road                                          Assistant Prosecuting Attorney
P. O. Box 8000                                             110 Central Plaza South, Suite 510
Conneaut, OH 44030-8000                                    Canton, OH 44702-1413
Stark County, Case No. 2015CA00084                                                          2

Farmer, P.J.

       {¶1}    Relator, Reginald Gibson, has filed a Petition for Writ of Mandamus against

Respondent, Judge Taryn Heath of the Stark County Court of Common Pleas. Relator

seeks an order requiring Respondent to issue findings of fact and conclusions of law in

support of the trial court’s denial of Relator’s motion for post-conviction relief. Respondent

has filed a motion to dismiss arguing Respondent has already issued the findings of fact

and conclusions of law. Further, Respondent argues Relator has or had an adequate

remedy at law by way of appeal.

       {¶2}    For a writ of mandamus to issue, the relator must have a clear legal right to

the relief prayed for, the respondent must be under a clear legal duty to perform the

requested act, and relator must have no plain and adequate remedy in the ordinary course

of law. State, ex rel. Berger, v. McMonagle (1983), 6 Ohio St.3d 28, 6 OBR 50, 451 N.E.2d

225.

       {¶3}    However, the Supreme Court has held mandamus will not issue where the

requested relief has been obtained, “Neither procedendo nor mandamus will compel the

performance of a duty that has already been performed.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668.

       {¶4}    If the entry [denying a motion for post-conviction relief] of the trial court

sufficiently apprises the petitioner of the reasons for the judgment and permits meaningful

appellate review, a writ of mandamus will not be issued to compel findings of fact and

conclusions of law. State ex rel. Carrion v. Harris (1988), 40 Ohio St.3d 19, 19–20, 530

N.E.2d 1330, 1330–1331.
Stark County, Case No. 2015CA00084                                                       3


       {¶5}    Respondent issued a ruling on the motion for post-conviction relief on May

23, 2014. The entry contained sufficient findings of fact and conclusions of law to apprise

Relator of the reasons for denial of the motion.

       {¶6}    Because Respondent ruled on the motion in question with sufficient findings

of fact and conclusions of law, we find Relator has failed to demonstrate his entitlement

to the writ as Respondent has fulfilled her legal duty. For this reason, the motion to

dismiss is granted, and the instant petition is dismissed.



By Farmer, P.J.

Gwin, J. and

Delaney, J. concur.




SGF/as 210